—In two matters, inter alia, to set aside inter vivos trusts and other transfers of assets, Carol A. Corbett appeals, as limited by her brief, from stated portions of an order of the Surrogate’s Court, Putnam County (Braatz, S.), dated November 18, 1996, which, inter alia, granted the respondents’ separate motions, pursuant to CPLR 3211 (a) (4), to dismiss Matter No. 2 which had been commenced in the Supreme Court, Putnam County, and transferred to the Surrogate’s Court, Putnam County, by order dated March 15, 1996.
Ordered that the order is modified by deleting the provision *620thereof granting the motions to dismiss Matter No. 2 and substituting therefor a provision denying the motions; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
As the Surrogate’s Court has not yet determined whether Matter No. 1 was timely commenced and may ultimately find it to be time-barred, the appellant may not be able to obtain full relief in Matter No. 1. Accordingly, Matter No. 2 is reinstated pending determination of the timeliness of the petition in Matter No. 1.
The appellant’s remaining contention is without merit.
Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.